UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jennifer R. Kloehn, Senior Vice President and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2016 Date of Reporting Period: 09/30/2016 Item 1. Schedule of Investments. NICHOLAS LIMITED EDITION, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF SEPTEMBER 30, 2016 SHARES OR PRINCIPAL AMOUNT VALUE COMMON STOCKS 88.31% Consumer Discretionary - Automobiles & Components 1.70% 60,000 Dorman Products, Inc. * $ 3,834,000 22,500 Thor Industries, Inc. 1,905,750 5,739,750 Consumer Discretionary - Durables & Apparel 1.17% 160,000 La-Z-Boy Incorporated 3,929,600 Consumer Discretionary - Hotels, Restaurants & Leisure 0.92% 22,000 Buffalo Wild Wings, Inc. * 3,096,280 Consumer Discretionary - Retailing 5.33% 62,500 Burlington Stores, Inc. * 5,063,750 70,000 Core-Mark Holding Company, Inc. 2,506,000 110,000 Duluth Holdings Inc. - Class B 2,916,100 52,500 Murphy USA Inc. * 3,746,400 145,000 Sally Beauty Company, Inc. * 3,723,600 17,955,850 Consumer Discretionary - Services 3.62% 180,000 Carriage Services, Inc. 4,257,000 75,000 Popeyes Louisiana Kitchen, Inc. * 3,985,500 365,000 Wendy's Company (The) 3,942,000 12,184,500 Consumer Staples - Food & Staples Retailing 2.01% 45,000 PriceSmart, Inc. 3,769,200 75,000 United Natural Foods, Inc. * 3,003,000 6,772,200 Consumer Staples - Food, Beverage & Tobacco 1.37% 225,000 Amplify Snack Brands, Inc. * 3,645,000 20,000 B&G Foods, Inc. 983,600 4,628,600 Financials - Banks 4.85% 95,000 Community Bank System, Inc. 4,570,450 193,394 First Financial Bancorp. 4,223,725 135,000 Glacier Bancorp, Inc. 3,850,200 55,000 IBERIABANK Corporation 3,691,600 16,335,975 Financials - Diversified 2.27% 135,000 Artisan Partners Asset Management Inc. 3,672,000 50,000 Morningstar, Inc. 3,963,500 7,635,500 Financials - Insurance 1.29% 115,000 Brown & Brown, Inc. 4,336,650 Health Care - Equipment & Services 15.99% 57,500 Acadia Healthcare Company, Inc. * 2,849,125 100,000 Globus Medical, Inc. - Class A * 2,257,000 145,000 K2M Group Holdings, Inc. * 2,578,100 70,000 LivaNova PLC * 4,207,700 94,000 NuVasive, Inc. * 6,266,040 132,500 Omnicell, Inc. * 5,074,750 105,000 Press Ganey Holdings, Inc. * 4,242,000 67,500 STERIS plc 4,934,250 70,000 Surgical Care Affiliates, Inc. * 3,413,200 27,000 Teleflex Incorporated 4,537,350 77,500 VCA Inc. * 5,423,450 215,000 Vocera Communications, Inc. * 3,633,500 180,000 Wright Medical Group N.V. * 4,415,400 53,831,865 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 6.36% 37,000 Bio-Techne Corporation 4,051,500 52,500 ICON plc * 4,061,925 100,000 INC Research Holdings, Inc. * 4,458,000 77,500 Prestige Brands Holdings, Inc. * 3,740,925 180,000 VWR Corporation * 5,104,800 21,417,150 Health Care - Services 1.33% 100,000 Advisory Board Company (The) * 4,474,000 Industrials - Capital Goods 6.94% 61,000 A.O. Smith Corporation 6,026,190 90,000 Beacon Roofing Supply, Inc. * 3,786,300 65,000 HEICO Corporation 4,498,000 45,500 Middleby Corporation (The) * 5,624,710 57,500 Regal-Beloit Corporation 3,420,675 23,355,875 Industrials - Commercial & Professional Services 4.80% 57,500 CEB Inc. 3,132,025 85,000 ICF International, Inc. * 3,767,200 105,000 KAR Auction Services, Inc. 4,531,800 15,000 Ritchie Bros. Auctioneers Incorporated 526,050 165,000 SP Plus Corporation * 4,219,050 16,176,125 Industrials - Transportation 4.09% 57,300 Echo Global Logistics, Inc. * 1,321,338 160,000 Knight Transportation, Inc. 4,590,400 200,000 Marten Transport, Ltd. 4,200,000 100,000 XPO Logistics, Inc. * 3,667,000 13,778,738 Information Technology - Hardware & Equipment 2.70% 90,000 Electronics For Imaging, Inc. * 4,402,800 67,500 Zebra Technologies Corporation - Class A * 4,698,675 - 9,101,475 - Information Technology - Semiconductors & Semiconductor Equipment 1.30% 75,000 Cavium, Inc. * 4,365,000 - Information Technology - Software & Services 15.87% 200,000 Bottomline Technologies (de), Inc. * 4,662,000 95,000 Cardtronics plc * 4,237,000 48,000 CyberArk Software Ltd. * 2,379,360 190,000 Descartes Systems Group Inc. (The) * 4,088,800 32,500 DST Systems, Inc. 3,832,400 97,500 Envestnet, Inc. * 3,553,875 62,500 Euronet Worldwide, Inc. * 5,114,375 90,500 ExlService Holdings, Inc. * 4,510,520 45,000 Jack Henry & Associates, Inc. 3,849,750 24,500 MercadoLibre, Inc. 4,531,765 145,000 Q2 Holdings, Inc. * 4,155,700 32,500 Syntel, Inc. * 1,362,075 97,500 Veeva Systems Inc. * 4,024,800 105,000 WNS (Holdings) Limited * 3,144,750 53,447,170 Materials 4.40% 61,000 AptarGroup, Inc. 4,722,010 110,000 RPM International, Inc. 5,909,200 55,000 Sensient Technologies Corporation 4,169,000 14,800,210 TOTAL COMMON STOCKS (cost $210,734,600) 297,362,513 SHORT -TERM INVESTMENTS 9.70% Commercial Paper - 9.45% $ Avery Dennison Corporation 10/03/16, 0.55% 1,500,000 1,500,000 Southen California Edison Company 10/03/16, 0.50% 1,500,000 1,750,000 UnitedHealth Group Incorporated 10/03/16, 0.63% 1,750,000 500,000 WEC Energy Group, Inc. 10/03/16, 0.68% 500,000 1,375,000 Hyundai Capital America, Inc. 10/04/16, 0.72% 1,374,972 1,000,000 Pacific Gas and Electric Company 10/05/16, 0.62% 999,965 1,325,000 AstraZeneca PLC 10/06/16, 0.68% 1,324,925 1,000,000 Parker-Hannifin Corporation 10/07/16, 0.56% 999,938 1,000,000 V.F. Corporation 10/11/16, 0.79% 999,824 1,000,000 Parker-Hannifin Corporation 10/12/16, 0.57% 999,857 1,500,000 Rockwell Automation, Inc. 10/12/16, 0.53% 1,499,801 1,000,000 General Mills, Inc. 10/13/16, 0.625% 999,826 1,525,000 B.A.T. International Finance p.l.c. 10/14/16, 0.73% 1,524,660 1,475,000 Bell Canada 10/17/16, 0.80% 1,474,541 1,000,000 Pacific Gas and Electric Company 10/18/16, 0.67% 999,721 1,525,000 Marriott International, Inc. 10/19/16, 0.75% 1,524,492 1,000,000 Rockwell Automation, Inc. 10/20/16, 0.53% 999,750 1,850,000 B.A.T. International Finance p.l.c. 10/21/16, 0.80% 1,849,260 1,700,000 Harley-Davidson Financial Services, Inc. 10/24/16, 0.67% 1,699,336 1,175,000 Nissan Motor Acceptance Corporation 10/25/16, 0.66% 1,174,526 1,400,000 Medtronic Global Holdings S.C.A. 10/26/16, 0.70% 1,399,374 1,000,000 UnitedHealth Group Incorporated 10/28/16, 0.74% 999,486 1,075,000 Parker-Hannifin Corporation 10/31/16, 0.59% 1,074,507 1,475,000 Clorox Company (The) 11/02/16, 0.70% 1,474,140 1,200,000 Campbell Soup Company 11/03/16, 0.64% 1,199,339 31,842,240 Variable Rate Security - 0.25% 829,955 Morgan Stanley Liquidity Funds Government Portfolio (Institutional Class), 0.31% 829,955 - TOTAL SHORT-TERM INVESTMENTS (cost $32,672,195) 32,672,195 TOTAL SECURITY HOLDINGS (cost $243,406,795) - 98.01% 330,034,708 OTHER ASSETS, NET OF LIABILITIES - 1.99% 6,690,556 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $336,725,264 * Non-income producing. As of September 30, 2016, investment cost for federal tax purposes was $243,375,849 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (4,132,342 ) Net unrealized appreciation $86,658,889 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2016 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $297,362,513 Variable Rate Security 829,955 Level 2 - Commercial Paper 31,842,240 Level 3 - None Total $ (1) See Schedule above for further detail by industry. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: November 28, 2016 By: /s/ Jennifer R. Kloehn Name: Jennifer R. Kloehn Title: Principal Financial Officer Date: November 28, 2016
